Citation Nr: 0321920	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disability. 

2.  Entitlement to service connection for sinusitis to 
include the residuals of a Caldwell-Luc procedure. 

3.  Entitlement to service connection for bilateral sensory 
loss of the hands and feet, claimed as peripheral neuropathy.

4.  Entitlement to a compensable evaluation for the residuals 
of the removal of a cyst of the nose.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
2000, but was remanded for further development.  The 
requested development has been completed, and the appeals 
have been returned to the Board for further review.  

The issues of entitlement to service connection for a chronic 
headache disorder, including muscle tension headaches; 
entitlement to service connection for bilateral foot pain, 
including bone spurs; entitlement to service connection for 
hypertension, with dizziness and blurred vision; entitlement 
to service connection for the residuals for prostatitis, 
including urinary frequency and hematuria; entitlement to an 
initial evaluation in excess of 10 percent for a right knee 
disability, including patellofemoral pain, tendonitis, and 
arthritis; and entitlement to an initial compensable 
evaluation for the residuals of a fracture of the right wrist 
were decided by the Board in a separate March 2003 decision.  

REMAND

In March 2003, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of four 
VA examination reports with medical opinions from June 2003. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.
 
In the instant case, the veteran has not waived his right to 
have the additional evidence considered initially by the RO.  
A remand of the case is therefore required to comply with 
DAV.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a letter that explains to 
the veteran the provisions of the VCAA, 
and notifies him of what must be 
demonstrated in order to prevail in his 
remaining claims, what evidence it is his 
responsibility to obtain, and what 
evidence VA has a duty to assist him in 
obtaining.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


